Title: From George Washington to Edward Rutledge, 5 May 1789
From: Washington, George
To: Rutledge, Edward



My dear Sir,
New York May 5th 1789.

I cannot fail of being much pleased with the friendly part you take in every thing which concerns me; and particularly with the just scale on which you estimate this last great sacrafice which I consider myself ⟨as having⟩ made for the good of my Country. ⟨When I ha⟩d judged⟨, u⟩pon the best appreciation I was ab⟨le to form⟩ of the circumstances which related ⟨to my-⟩self, ⟨that⟩ it was my duty to embark again ⟨o⟩n the tempestuous & uncertain Ocean of public life, I gave up all expectations of private happiness in this world: You know, my dear Sir, I had concentered all my schemes, all my views, all my wishes⟨,⟩ within the narrow circle of domestic enjoy⟨me⟩nt⟨.⟩ Thou⟨g⟩h I flatter myself the world w⟨ill do me the justice⟩ to believe, that, at my time ⟨of life & in my⟩ circumstances, nothing but a ⟨conviction⟩ of duty could have induced me to depart from my resolution of remaining in retirement; yet I greatly apprehend that my Countrymen will expect too much from me. I fear, if the issue of public measures should not corrispond with their sanguine expectations, they will turn ⟨the⟩ extravagant (and I may say undue) praises which they are heaping upon me at this moment, into equally extravagant (though I will fondly hope unmerited) censures. So ⟨m⟩uch is expected, so many untoward circum⟨stan⟩ces may intervene, in such a new and cr⟨itic⟩al situation, that I feel an insuperable diffidence in my ⟨ow⟩n a⟨bilities—I⟩ feel, in the execution of the ⟨duties of my ardu⟩ous Office, how ⟨m⟩uch ⟨I shall stand in need of the⟩ countenance &

aid of every f⟨riend to myself, of⟩ every friend to the Revolution—and of every lo⟨v⟩er of good Government. I thank you, my dear Sir, for ⟨your⟩ affectionate expressions on this point.
I anticipate that one of the most diff⟨icu⟩lt ⟨&⟩ delicate parts of the duty of my ⟨office will be th⟩at which relates to nominations ⟨for appointmen⟩ts. I receive with the more ⟨satisfaction⟩ the strong testimonials in behalf ⟨of Mr Hall⟩ because I hope they will tend to ⟨s⟩upercede the difficulty in this instance. Though from a system which I have prescribed to myself I can say nothing decisive on particular appointments; yet I may be allowed to observe in general, that nothing could be more agreeable to me than to have one Candidate brought forward for every Office of such clear pretensions as to secure him against competition.
Mrs Washington is not here, but is shortly expected; on her arrival I will offer the Compliments of Mrs Rutledge & yourself to her. In the meantime, I pray you to believe that, I am with sentiments of the purest esteem and highest cons⟨ider⟩ation ⟨My dear Sir⟩ Yr Most Obedt Servt

Go: Washington

